DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 9/6/2022 has been entered.  Claims 1-11 and 21-25 remain pending in the present application. 
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 does not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 23-25, Applicant includes a “mounting bracket” and “bracket fastener” and positively claims interaction between the mounting bracket, bracket fastener and fitting.  However, Applicant’s claimed invention set forth in claim 1 is just the fitting.  Therefore, it is unclear how the “fitting” can include items which are clearly not part of the fitting (e.g. the mounting bracket and bracket fastener).  In other words, it is unclear how limitations drawn towards other structures to be used with the fitting cab further limit the fitting.  Since Applicant’s claims are not system or method claims, these limitations are indefinite in the Examiner’s position.  Applicant expressly elected the fitting (Invention I) in the Reply to Restriction dated 6/2/2022.  For the purpose of examination, the Examiner will treat these limitations to be intended use limitations since they refer to how the fitting is intended to be used rather than what the fitting actually is.  It is suggested that the Applicant amend these claims to functionally refer to the mounting bracket and bracket fastener to overcome this issue (for instance in the same manner as the way Applicant refers to the brace member throughout the claims).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budnick US 3146982 (hereinafter Budnick).

    PNG
    media_image1.png
    587
    721
    media_image1.png
    Greyscale

Re. Cl. 1, Budnick discloses: A fitting (10, Fig. 1) for engaging a brace member (see Fig. 4-5), the fitting comprising: a fitting body (11, Fig. 1) defining a body opening (21-22, Fig. 1-3) extending laterally therethrough (see Fig. 1-3), the fitting body further defining a left contact surface, a right contact surface, a top contact surface (see annotated figure 1) and a bottom contact surface (29 and 29a, Fig. 1-3); wherein the left, right, top and bottom contact surfaces are coplanar (see annotated figure 1); a first jaw (13, Fig. 1) connected to the fitting body at a proximal first jaw end of the first jaw (see Fig. 1), the first jaw oriented perpendicular to the body opening (see Fig. 3, the first jaw 13 extends laterally and the body opening extends into the page); a second jaw (14, Fig. 1-3) connected to the fitting body at a proximal second jaw end of the second jaw (see Fig. 1), the second jaw perpendicular to the body opening (see Fig. 3, in the same manner 13 is perpendicular to the opening) and disposed longitudinally between the top contact surface and the bottom contact surface (see Fig. 3), wherein the top contact surface extends between the proximal first jaw end and the proximal second jaw end (see Fig. 1-3); and wherein the second jaw is disposed laterally between the left contact surface and the right contact surface (see annotated figure 1, the second jaw 14 has a portion located between the left and right contact surfaces; as shown in annotated figure 1, the central portion of 14, namely where the opening 56 is located, is between the outer edge of the left contact surface and the outer edge of the right contact surface); and a slot defined between the first jaw and the second jaw (see Fig. 1); wherein each of the left, right, top and bottom contact surfaces are configured to contact a peripheral edge of the brace member (see Fig. 1, due to their coplanar nature, the contact surfaces are configured to contact a peripheral edge of the brace member so long as the brace member is appropriately sized and shaped), and wherein the second jaw is configured to extend into a hollow interior of the brace member (see Fig. 1, the jaw 14 is configured to extend into an interior of an appropriately sized brace member, i.e. a brace member with an opening having a diameter larger than jaw 14).
Re. Cl. 2, Budnick discloses: the upper and bottom contact surfaces are substantially coplanar (see Fig. 3).
Re. Cl. 3, Budnick discloses: the upper and bottom contact surfaces or oriented in a substantially vertical plane (see Fig. 3), and wherein the first jaw, the second jaw, and the body opening are oriented horizontally (see Fig. 1-3).
Re. Cl. 4, Budnick discloses: the first jaw defines an upper surface and a lower surface opposite the upper surface (see Fig. 1-3), the lower surface facing the second jaw (see Fig. 1-3), a bore (16, Fig. 2) defined through the first jaw and extending from the upper surface to the lower surface (see Fig. 1-3).
Re. Cl. 5, Budnick discloses: a fastener (17, Fig. 1-3) extending through the bore of the first jaw and into the slot (see Fig. 1 and 3).
Re. Cl. 6, Budnick discloses: the bore is a threaded bore (Col. 1, Lines 67-69) and the fastener is a set screw rotationally engaged with the threaded bore (see Fig. 1), and wherein rotating the set screw in a first direction relative to the first jaw advances the set screw further into the slot, and rotating 23Attorney Docket #: 190145-1932 the set screw is a second direction relative to the first jaw retracts the set screw from the slot (see Fig. 1-3, inherently the screw and bore 16/17 would function in such a manner to adjust the positioning of the screw relative to the upper jaw 13).
Re. Cl. 7, Budnick discloses: the second jaw defines an upper surface and a lower surface (see Fig. 1-3), the upper surface facing the first jaw (see Fig. 3), wherein the slot is defined by the lower surface of the first jaw, the upper surface of the second jaw, and the top contact surface of the fitting body (see Fig. 1-3).
Re. Cl. 11, Budnick discloses: a fastener (23, Fig. 1-3) extending through the body opening of the fitting body (see Fig. 1 and 3), wherein the body opening is unthreaded (see Fig. 1 and 3).
Re. Cl. 23, Budnick discloses: a mounting bracket and a bracket fastener, the bracket fastener extending through the body opening and coupling the mounting bracket to the fitting body (see Fig. 2, the fitting is able to be used with a mounting bracket and bracket fastener due to side walls 19, 20 and openings 21, 22).
Re. Cl. 24, Budnick discloses: the mounting bracket comprises a first side wall and a second sidewall, at least a portion of the fitting body is received between the first side wall and the second side wall, and the bracket fastener further extends through the first side wall and the second side wall (as discussed above, as shown in Fig. 2, the fitting is able to be used with the claimed mounting bracket and bracket fastener due to the walls 19, 20 and openings 21, 22).
Re. Cl. 25, Budnick discloses: the mounting bracket further comprises a mounting plate, the mounting plate defines a front surface and a rear surface, the rear surface is substantially planar, and the first sidewall and the second sidewall extend from the front surface (as discussed above, as shown in Fig. 2, the fitting is able to be used with the claimed mounting bracket and bracket fastener due to the walls 19, 20 and openings 21, 22)..
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Budnick in view of Hirt US 3321161 (hereinafter Hirt).
Re. Cls. 8-10 and 21-22, Budnick discloses the second jaw defines a distal second jaw end opposite the proximal second jaw end, and the second jaw defines a distal second jaw end opposite the proximal second jaw end (see Fig. 1-3, free end of 14), the second jaw defines a second jaw end opposite the proximal second jaw end and distal to the fitting body (see free end of 14 away from 12, Fig. 1-2), wherein the distal second jaw end is configured to engage an open end of the brace member (see Fig. 1-2, the distal end of the jaw 14 is configured to pass into an appropriately sized opening in a brace); the first jaw defines a distal first jaw end opposite the proximal first jaw end and distal to the fitting body (see free end of 13, Fig. 1-2), and wherein a thickness of the first jaw is substantially consistent between the proximal first jaw end and the distal first jaw end (see Fig. 1-2, the thickness of jaw 13 is substantially consistent throughout its length away from 12), but does not disclose and wherein the second jaw defines an inclined surface extending from the lower surface of the second jaw to the distal second jaw end (Cl. 8), and wherein a height of the second jaw at the distal second jaw end is less than a height of the second jaw at the proximal second jaw end (Cl. 9),  the second jaw defines a length that is greater than the first jaw (Cl. 10) or a thickness of the second jaw tapers such that the thickness of the second jaw at the distal second jaw end is less than the thickness of the second jaw at the proximal second jaw end (Cl. 22). Hirt discloses a fitting (Fig. 2) which includes a first jaw (20, Fig. 2) and a second jaw (17-18, Fig. 2) that engages a brace (10, Fig. 2).  Re. Cls. 8-9, Hirt discloses the second jaw defines a distal second jaw end opposite the proximal second jaw end (see Fig. 2, free end of 18) and wherein the second jaw defines an inclined surface extending from the lower surface of the second jaw to the distal second jaw end (see lower surface of 18 extending from 17, Fig. 2), and wherein a height of the second jaw at the distal second jaw end is less than a height of the second jaw at the proximal second jaw end (see Fig. 2, portion 18 thins out, therefore having the claimed height differences).  Re. Cl. 10, Hirt discloses the second jaw defines a length that is greater than the first jaw (see Fig. 2, 17/18 extend further to the right than 20).  Re. Cl. 21, Hirt discloses a thickness of the second jaw tapers such that the thickness of the second jaw at the distal second jaw end is less than the thickness of the second jaw at the proximal second jaw end (see Fig. 2, portion 18 thins out as it extends outwards, therefore having the thickness height differences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second jaw of Budnick to have the tapered wedge surface and longer length as disclosed by Hirt since Hirt states that such a modification enables the clamp to be positioned on a beam even though some floor or ceiling layering material is already applied (Col. 3, Lines 15-20).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although the claims remain rejected in view of the same reference (Budnick), the interpretation of the reference has been changed as can be seen above.  Therefore, Applicant’s arguments are not relevant to the current rejection in view of Budnick and are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson US 20170336021 and Heath US 6273372 disclose known mounting bracket and bracket fastener combinations which secure to a fitting as now referred to in newly filed claims 23-25.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632